Order entered June 26, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00444-CV

                              BRADLEY B. MILLER, Appellant

                                               V.

           TALLEY DUNN GALLERY, LLC AND TALLEY DUNN, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-01598

                                           ORDER
       We GRANT appellees’ June 25, 2015 unopposed motion for an extension of time to file

a brief. Appellees shall file a brief by AUGUST 3, 2015. We caution appellees that no further

extension of time will be granted in this accelerated appeal absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE